Citation Nr: 1529575	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-21 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for vertigo, claimed as dizziness and Meniere's syndrome. 

2.  Entitlement to an initial compensable rating for headaches.  

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of the Veteran's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1977 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records and his hearing transcript are located in Virtual VA.  

The issues of entitlement to service connection for vertigo and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows the Veteran's headaches are not migraines with characteristic prostrating attacks and do not include photophobia or sensitivity to noise.  

CONCLUSION OF LAW

The criteria for an initial compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As this is an appeal arising from the initial grant of service connection, the notice that was provided in September 2010 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in October 2010.  There is no additional evidence that need be obtained.  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

The Veteran claims his headache disability merits a compensable initial rating.  

Diagnostic Code 8100 provides that a noncompensable rating is warranted for migraines that are less frequent than one every two months.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Veteran was afforded a VA examination in October 2010.  The claims file was not reviewed. The Veteran stated that the headaches used to be more frequent and more intense, but that he had not gone to see a physician for treatment.  The examiner noted that the Veteran was a poor historian and that he could not differentiate between headaches and neck pain.  The Veteran denied photophobia and hypersensitivity to noise.  The examiner noted there was no aura and that the Veteran did not medicate for the headaches.  The examiner diagnosed post-concussion-type headaches which were not migraine in nature.  

The Veteran visited a private clinician in September 2013.  There, the examiner reviewed the claims file and noted that the Veteran was seen in December 2011 for chronic headaches, hearing loss, and other pathology.  At that time he met the criteria for chronic tension type headaches.  The examiner also noted January and May 2013 treatment for headaches.  He refused any medication for headaches  The Veteran reported having a chronic daily headache with fifteen days a month when his headaches were severe to the point of being debilitating.  The clinician prescribed medication to be taken during headaches.  It was noted he was not interested in medication.

The Veteran has submitted written statements and has given testimony at his hearing.  He stated that his headaches were severe 15 of 30 days of the month and 7 of those were "debilitating."  The Veteran has also submitted lay statements from others to show that he experienced headaches.  These lay witnesses are competent but not credible to describe the symptoms as they are something they have personally experienced or seen, but the description of the frequency and nature of the headaches is not consistent.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony). 

The October 2010 VA examiner noted the Veteran was a poor historian and that he could not differentiate between headaches and neck pain.  The examiner diagnosed post-concussion-type headaches which were not migraine in nature.  The private clinician noted chronic tension type headaches but relied on the Veteran's history for the frequency and nature of the headaches.  No examiner or clinician noted characteristic prostrating attacks.  The Veteran has not presented any headache logbook or other evidence of missing work or having other identifiable impairment due to headaches.  The Veteran stated that some of his headaches were "debilitating" but does not describe the symptoms of a characteristic prostrating attack, such as extreme physical weakness due to the headache.  He also denied photophobia and sensitivity to sound.  While VA examiner did not review the claims file, VA still granted service connection for this disability.  The Board has access to the claims file and as a non-clinician can see that there are no references to characteristic prostrating attacks.  Therefore, the Board need not remand for another examination.  Here, the preponderance of the evidence shows that the Veteran suffers from headaches, but not migraines with characteristic prostrating attacks.  Therefore, the Board cannot grant an increased initial rating.  His testimony as to the headaches is deemed to be of little probative value given the varying statements and the VA examiner concluding he is not a good historian.  Moreover, it seems unlikely that an individual with significant headaches would refuse medication offered in an attempt to ease the pain.  It is not shown that he tried medication and had a reaction or other problem with leading him to not to want to try medication again.

Staged ratings are inapplicable as the Veteran's symptoms are unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has headaches not manifesting by characteristic prostrating attacks.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 8100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an initial compensable rating for headaches is denied.  


REMAND

The Board must remand the claims of entitlement to service connection for vertigo and TDIU.  

The September 2013 private clinician's opinion was inadequate because it did not address the question of the relationship between the Veteran's vertigo and service.  The opinion from the January 2011 unemployability examination stated that the Veteran's injuries, including dizziness, were caused by his fall in service, but did not support this statement with any rationale.  The October 2010 VA examination showed the Veteran was unsure of his diagnosis.  The examiner stated the vertigo workup was ongoing and that no etiology had been determined.  The examiner gave no explanation for this.  Therefore, there is not an adequate opinion on which the Board may base a decision.  

On remand, the Veteran should be afforded a VA examination regarding the etiology of his dizziness.  The claim of entitlement to TDIU is inextricably intertwined with that of entitlement to service connection for vertigo, and therefore the Board will remand it as well. 

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded a VA examination to address the nature and etiology of his dizziness.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability is related to his active service, AND whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability is related to any service-connected disability, taking into account and commenting on the Veteran's lay statements and the previous opinions from private and VA examiners.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal, including TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


